Citation Nr: 0927225	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  The decision not to reopen the claim was 
confirmed by the RO in June 2006.

In March 2008, the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection; however, the de novo claim was remanded for 
additional development.  The matter has been returned to the 
Board and is now ready for appellate disposition.

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing.  
A transcript of the hearing testimony has been associated 
with the claims file.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Right ear hearing loss pre-existed the Veteran's period 
of active military service and did not undergo an increase in 
severity of disability during that period.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The matter was previously before the Board in March 2008.  At 
that time, the Board determined that new and material 
evidence had been submitted to reopen the claim; however, the 
de novo claim was remanded for additional development, to 
include notice.  In an April 2008 letter sent to the Veteran, 
VA complied with VCAA notification responsibilities with 
regard to the de novo claim.  The Board notes that previously 
letters were sent to the Veteran in September 2005, January 
2006, and June 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Notice pursuant to the Dingess decision was sent 
in April 2008 and March 2009.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service private and VA treatment records, reports of VA 
examinations, lay statements, and the transcript from the 
February 2008 Board hearing.  The Veteran has not identified 
any other evidence which has not been obtained.

In October 2008, the Veteran informed the RO that records 
from St. Agnes Hospital were unobtainable as records older 
than seven years were destroyed.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).
 
The Board notes that additional outpatient treatment records 
dated between 1984 and 2000 were associated with the claims 
folder after the May 2009 supplemental statement of the case 
(SSOC) was issued.  The Board considered, but decided against 
remanding the matter for preparation of an additional SSOC, 
as the records were either duplicative of the evidence 
already of record or not pertinent to the matter on appeal.  
Specifically, those few entries that referenced the ears were 
pertaining to treatment of otitis media, which is not 
currently before the Board.  These records do not represent 
any material changes in, or additions to, the information 
included in the May 2009 SSOC.  38 C.F.R. § 19.31.  As a 
final matter, the Board notes that VA outpatient treatment 
records dating back to 1981 have previously been considered.  
Based on the foregoing, a remand is not warranted. 
  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The Veteran asserts that he has right ear hearing loss 
related to noise exposure from performing duties as a boiler 
technician in service.  Alternatively, he contends that any 
such pre-existing right ear hearing loss was aggravated 
during service, i.e. by constant exposure to noise and 
excessive heat without the benefit of ear protection.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  In this 
regard, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness - a finding 
of a lack of aggravation, may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the preexisting condition.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this matter, the Veteran's service treatment records show 
that the Veteran had right ear sensorineural hearing loss 
upon enlistment in July 1967.  The examination contained pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
35 (45)
55 ( 65)
55 (60)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 
38 C.F.R. § 3.385.  The figures in parentheses represent the 
conversion from the ASA to the ISO values.)

He was given an H-2 in the Physical Profile Serial or as it 
is more commonly known, PUHLES.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (Observing that the "PUHLES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of fitness for retention in the military 
service.).

During service, the Veteran was treated for chronic otitis 
media, right ear pain, tympanic membrane thickening, and 
complaints of right ear hearing loss.  The October 1969 
separation examination continued to show right ear hearing 
loss, with improvement in some thresholds.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
50

It is clear from the evidence delineated above, that right 
ear hearing loss existed prior to the Veteran's military 
service.  While the Veteran claims not to have had pre-
existing hearing loss prior to service, and submitted 
statements from family members to this effect, and the 
objective medical evidence shows right ear hearing loss in 
July 1967.  He has submitted no objective evidence to the 
contrary and the Board finds no merit to the claim that the 
entrance examination was tampered with.  In the case of 
aggravation, the pre-existing disease or injury will be 
considered to have been aggravated where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 
3.306(a).  

There has been no showing that the pre-existing right ear 
hearing loss underwent an increase in disability during 
service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. 
§ 1153.  Post-service, the March 1975 VA examination showed 
continued improvement in right ear hearing.  The audiogram 
revealed normal hearing up to 2000 hertz and then a 
precipitous sensorineural drop.  Specifically, puretone 
thresholds were as follows: -10 at 50 Hertz, -5 at 1000 
Hertz, 5 at 2000 Hertz, 15 at 3000 Hertz, and 70 at 4000 
Hertz.  Thereafter, reports of VA examination and audiograms 
dated in April 1981, July 1995, and August 1995 showed mixed 
right ear hearing loss.  

A 1981 Civil Service examination also confirmed right ear 
hearing loss.  Private medical records reveal the Veteran 
complained of right ear hearing loss, which he indicated 
existed since 1969.  

An Occupational History shows the Veteran had noise exposure 
as follows: 1967-1969, in service while performing duties as 
a boiler technician; 1970-1987, while performing duties as a 
carpenter and plumber; 1987-1988, while performing duties as 
a pipe fitter; 1988-1989, while performing duties as a 
laborer; and 1989, while performing duties as a marine 
carpenter.  A January 1994 Notice of Threshold Shift showed 
the Veteran had hearing loss due to noise exposure.

VA outpatient treatment records dated in 2001 and 2002 
contain complaints of right ear hearing loss of a 
longstanding nature.   Entries dated between 2004 and 2009 
show the Veteran continued to be treated for hearing loss.  
He also was fitted for a hearing aid.  

Upon VA examination in October 2002, pure tone thresholds 
were as follows:  45 at 50 Hertz, 60 at 1000 Hertz, 65 at 
2000 Hertz, 90 at 3000 Hertz, and no response given at 4000 
Hertz.  The examiner opined that hearing loss was as likely 
as not caused while the Veteran was in the military.  

At this point it is important t note that the Board finds 
that the October 2002 opinion is of greatly reduced probative 
value deciding the matter on appeal.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
October 2002 examiner did not review the claims folder and 
the opinion provided was based on  
an inaccurate history provided by the Veteran.  Had the 
examiner carefully reviewed the record, specifically the 
service treatment records, the examiner would have seen that 
the entrance examination showed pre-existing hearing loss.  
As the examiner did not review the record, no comments were 
offered as to whether the pre-existing hearing loss underwent 
an increase in severity therein.  The October 2002 opinion is 
based not on the findings noted in the service treatment 
record, but rather upon a history provided by the veteran.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court 
held that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)

Upon VA examination in October 2005, the Veteran was 
diagnosed with right ear sensorineural hearing loss, status 
post infection in service.  While there was some initial 
confusion as to whether the examiner was suggesting that 
right ear hearing loss was the result of infection in 
service, no definitive nexus opinion was rendered, and a 
clarifying opinion was sought upon remand by the Board in 
March 2008.  

The Veteran was afforded a final VA examination in April 
2009.  After review of the claims folder and undertaking an 
examination of the Veteran, the examiner opined that the 
right ear hearing loss that existed prior to service did not 
undergo a permanent increase in severity during active 
service.  He reasoned that the Veteran entered service with 
predominantly mild to moderate high frequency hearing loss in 
the right ear, and while he was treated several times between 
1968 and 1969 for externa otitis and otitis media, his 
hearing remained essentially unchanged from the level noted 
at the time of entry.  For these same reasons, the examiner 
also opined that hearing loss was not caused as the result of 
any noise exposure or any other events while in the service. 

That the veteran had pre-service hearing loss is not in 
question.  The key question in this matter is whether that 
pre-service hearing loss was made worse or permanently 
aggravated by service.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Here, it is 
clear from the evidence that right ear hearing loss existed 
prior to service and was not aggravated by his active 
military service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Board has considered arguments from the Veteran that 
right ear hearing loss did not pre-exist service, and that 
current hearing loss is the direct result of noise and heat 
exposure in service.  The Veteran is not a medical 
professional, and these statements as to etiology do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the Board has found that the objective medical evidence on 
file clearly shows that right ear hearing loss pre-existed 
service, and medical professionals have provided medical 
opinions indicating that hearing loss was not due to or 
aggravated by service.  Entitlement to service connection is 
not warranted on a direct causation basis, or on the basis of 
inservice aggravation of a pre-existing condition.  See 
38 C.F.R. § 3.303 and 38 C.F.R. § 3.306. 

The preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


